:.
..:...:


            Hon. Geo. H. Sheppard        Opinion No. O-6705
                                         Rea Construction    of S.B. 3l7 eud H.B.
                                         Bog 173 departmental appropriation
                                         bill en& higher. instltutlons     of leern-
                                         ing appropriation   bill,   respectively,
                                         49th Legislature,   concerning the em--
.::;I:
            Dear .Ikr. Shepparda         pl.oyPlent of husband aud wife.
                         You request   au opinion   frolp th5.s Department in the fol-
            lowing   letter:
                       “1 shall thank you to exaadne Subsection 19 of
                 Section 2 OS Senate Bill Ho* 317, Acts of the Begu-
                 lar Session of the 49th Legislature       knowa.,as, the
                 Departmental AppxopriatUn Bill       en&adviiie this de-
                 part~nt    wlqther it 1s p ermissdle   ,,SQ~ a hnsbmd and
                 wiSe ‘.to ybr+ Sk the State’ oa ‘aid &S&or    &i~tember 1
                 of fhla years



                        Tt    is Surther prodded that the Sawgoing pro-
                 visions   restrlctlng  emploolleent of both %usband and
                 wfie shall not epply to any~persims who .wexe empleyed
                 and recelv%ng .compensatlon i”rou the ‘State at any time
                 durw     t&e month of Jatmsry, l&l*,’

    .-::;             YChls ‘exception is not carried forwd     in ‘the De-
                                           Mll .$Or the ensulng
    ,::.,
                 partmeutal Qpropriation                     ,.   bfenn%um.
                       “Weehave a fact sftuation ,as SoZlowsz      A men aud
                 MS tife haye been, workbwfor       the Gtate. in diSSerent
                 departments for a, long number of yeam.       .%!helr..emplgy-
                 mmt, has been aorttlmouer,    They each desire to qontin-
                 ue work Soti the State after Septexbti        aadit    3.s. the
                 desire of the departuer& heads to Isee$bum        Sn the*
                 present posItions,     WIU it lmpossib     e Sor both ,of
                 these   eople to ,contlnus ww9.c for  the departments In
                 WhlCh  % ey ore now employed on and after September 1
                 of this pearl
                        “You -wU.l noblie that Subset&ton 28 OS SeotiOn 2
                 of the Act fixing the .appropriatlon    Sor educational    in-
                 stitutlous   for higher learning for the enSPing blenaima
                 has to do with emtiloyment of husband aud wiSe for the
                 various ~educatlonal institution&’    W22.l it fmke atly
                 difference   whethsr the husband or Wl.Se in either instance
                 iw worklug for a: aepartmsnt or for au fnstitutfon      of
Hon. George H. Sheppard,          page 2.

        higher. ~1earnUg as far as Me or her employment Is
        concerned aft&-September   1 of this year?
              '1 find no restriction  against the employment oS
        husbaud and wife In the Appro riation Bill for t@e sup-
        port an8 maintenance of the e Peemosynary institutions
        for the ensuing blennlum.    Would It be penaisslble   for
        on8 spouse to work for a State department and the other
        to work for the eleemosynary lnstltutlons?4~
            .'For convenlapce      sake we have nmbersd     the paragraphs of
        Litter,   sttilng   t&e respective     qtiestlons propounded by you.
              Su~s&tloq 19 of_Ssstlon        2 of Senate Bill    110~ 3l7,   in-
sofar    as“pertln&t,   Is as followsi




        tit,~tbgiijibq:~lth  $h&napPe of the depar&uent where'gudh
        spouse is e@.@yed, ,qnd if such reXationshSp employment
        does pot exScrt;‘then sald’,sSSidaVlt shall so &ate and
        the head of’$he .&~~m&nt, ,and thi St&& Comptroker
        shall wt approve POPpa$m@S or issue wanants or checks
        for salarlw td ..6lther. the lzusbnd or wffe nowhereboth
        said ~~bsha”&+~‘i@%     atd~ empUred in the departments
        ~f&ps~f3$0     *jeet,~   however, to the f$.l.owI.ug provl-
              .
               ‘khk prov&zloi&qJmreln shek’a piy to department
         heads ~and’leempbercl
                           of CelamtssiOnsb ut not to the manager
         and laatr@ of W ~001~ Nate Paz%. We word *departme& 9
        ‘as used herein ehr$L;mean theas departw3nts napled in %hIa
         Act and f&6 S&l Coars&vatIon Board and shall not agpl.y
         to &her a&w&x.of      We State and the employee0 employ-~
         ed ther,eby.*
              Subseation 18 of the general provisions           of House BIU
173, Insof*       as pertinent,     ii3 as followsr
            - wId is provided that none of the funds appropriated
        here-~ sh&lX be pa&d to a husband and wife both &f whom
        are employed by any of the several Institukons   named
        herein. *
                                -2




            Hone George H. Sheppard,               page 30


                       We find no exceptions ta either of these respective pro-
           visions  comparable t6 the one quoted by you from the current de-
           partmental approprfation   act.
                           The,se prohibitory         provisions    are plain   and unambiguous.
                           It        is our opinion   that your questions       should be answered,
           respectively,             as iollows:        -
                            It will be impossible  for both of these people--,
           husband and'Gife--to    continue to work Sor'the departments ln whi&
           they are employed    or any other cf the departments provided for ln
           S8nat8Bill   For 317.
                            The clear meaning of the respective     riders 1s that
           husband and2;lfe   may net both be employees of any of the State de-
           partment~s at the same time, and likewise   they may not both be em-
           ployees of any ~of the higher educational. Institutions      at the sums
           time,   There is nothlng, however forbidding     their being emploped,
           respeutlvely,   by a department 8nA an educational    lustltutlon   at
           the Sam8 time.
                                3. It would be permissible for one spouse to workas axi
           .empi.oyee for a Stat 8 department’ and the other tomwork as an 'J@6ry
           88 for ti eleemosyi3@ry institutlim,            or en educational lm3tltU$L0nj
            as given ln our answer to question No. 2.                ,
              _..,...~
                     _..__ .+:‘“!m;~:,+&mer
                        c:.,.:   .          f.0 pnasMan ?& ls .&~$*&.~&+J&~~:iip(i@f.&&~
           tlon;.    Subsection  (II> of the general provisions      contained @i Xas8
           Bl.Il No. 173, fixlug appropriations       for educatlonti& instit%ltiOW3
           of higher learning,      expresdy. provides a
             ,     .
                         “The gene~ral. provisions   mad8 ln this Act shall
                  not apply to athletic     br extremurel d8,pmtUIOX3tSt
                  and as, to these ~exceptlons, the governing board shaU
                  make such necessary rules and adjustments as may be
                  deemed advisable. *                              I
                           This        exception   would apply to the general provision        of
            subS8CtiOp      (18) ooncernl.zg         the employment of husband and wm.
            APFROVEDJUL.24, 1945                                   v8X.y tl’X&.youZ%i
            /s/ Carlos C. AsiAey                                   A!rToRNEy’GswBRALOF S!BXiS
            FIR@’ &SSISl!AMTATTORNEY GEIWUL                        By /s/ O~le~Speer
            APPROVED:OPINION COlMCTpEE                             Ocle Speer, Assistant
            BYt       BWB, CKJURMU?
            OS-Miawb




..---v--